Citation Nr: 1131443	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss of vision in the left eye, claimed as a residual of treatment at the Pittsburgh VA Medical Center (VAMC) in November 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran did not incur any additional loss of left eye vision due to treatment at the VAMC in November 2001 and his current loss of vision was not the proximate result of VA lack of skill, carelessness, negligence, error in judgment, or an unforeseen event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for loss of vision in the left eye, claimed as a residual of treatment at the Pittsburgh VAMC in November 2001, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that compensation is warranted for loss of vision in the left eye under the provisions of 38 U.S.C.A. § 1151 as the disability was incurred due to VA treatment in November 2001 and was the result of fault on the part of VA.  In the May 2005 notice of disagreement, the Veteran stated that the Pittsburgh VAMC did not refer him to the University of Pittsburgh Medical Center (UPMC) in a timely manner which resulted in a permanent loss of vision to his left eye.  

On November 26, 2001, the Veteran went to the Pittsburgh VAMC emergency department with complaints of painful left eye visual field loss.  He reported waking up the previous morning with a painful left eye that was swollen and blurry with an asymmetric pupil.  The Veteran denied any trauma to the eye and a visual loss scotoma was diagnosed.  He was referred to the eye clinic as an ophthalmological emergency and was examined the same day.  During the eye examination, the Veteran reported the acute onset of a dark spot in his left eye vision.  A diagnosis of likely valsalva retinopathy of the left eye was made, and the Veteran was referred to the UPMC for the "first available" fluorescein angiogram.

The record does not contain complete records from the UPMC pertaining to the Veteran's eye care, but a VA physician in January 2005 provided a detailed history of the Veteran's condition based on the contents of the claims folder and a discussion with the Veteran's UPMC physician.  According to the VA physician, the Veteran underwent fluorescein angiograms at the UPMC on November 28, 2001, December 12, 2001, January 16, 2002, and February 13, 2002.  The record contains the UPMC laser center report of the December 12, 2001 laser therapy and notes a diagnosis of choroidal neovascular membrane.  A March 2002 follow-up appointment at the VAMC found that the Veteran had experienced a subforeal subretinal hemorrhage of the left eye and was status post laser treatment with stable results.

In a July 12, 2002 letter to the VAMC, the Veteran's UPMC physician noted that the Veteran had undergone laser photocoagulation of a choroidal neovascular membrane in the left eye associated with a large subretinal hemorrhage.  There was no evidence of subsequent recurrences on further visits and fluorescein angiograms.  During the Veteran's follow-up appointment on July 2, 2002, he manifested blurred central vision in the left eye with a flat laser scar and residual retinal damage secondary to the submacular hemorrhage.  The private physician felt that the Veteran had done extremely well following his laser therapy and suggested that he return to the VA for further ophthalmic care.  

Since 2002, the Veteran has undergone regular ophthalmological examinations at the Pittsburgh VAMC.  His left eye vision has been consistently measured as 20/400 with a stable macular scar due to laser therapy.  In September 2006, a VA resident noted that the Veteran was on Coumadin at the time of his submacular hemorrhage which was the presumed cause of the choroidal neovascular membrane.  A similar finding was made in November 2007, when the Veteran's decreased vision in the left eye was attributed to a bleed caused by Coumadin.    

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Initially, the Board notes that the Veteran's representative argued in a December 2009 brief that the record did not contain informed consent from the Veteran for treatment provided by VA.  As noted above, the Veteran's VA treatment in November 2001 was limited to an emergency department examination and ophthalmological consultation.  While he underwent several fluorescein angiograms and laser photocoagulation of the left eye, these procedures were performed at the UPMC.  As discussed below in the section regarding VA's duties to assist the Veteran in the development of his claim, the Veteran has not provided the necessary medical release to allow for VA to obtain complete copies of treatment records from the UPMC, to include any consent forms.

After review of the evidence of record, the Board finds that the Veteran did not incur an additional disability as a result of VA treatment in November 2001.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately prior to the beginning of medical or surgical treatment to the Veteran's condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

Although the Veteran received some VA treatment, it is clear that such treatment was not the cause of his current loss of vision.  Prior to undergoing treatment at the Pittsburgh VAMC in November 2001, the Veteran experienced pain, blurry vision, and a dark spot in the center of his left eye.  He was treated in the VA emergency room and eye clinic on November 26, 2001 and was referred for the first available fluorescein angiogram at the UPMC with a diagnosis of choroidal neovascular membrane.  Following his treatment at UPMC, he has consistently manifested decreased left eye vision and macular scarring due to laser therapy.  The Veteran contends that the delay between his VA and UPMC treatment caused additional disability, but the record is entirely negative for evidence that supports his contention.  His UPMC physician noted that he was doing extremely well in July 2002, and the Veteran's condition has been stable up to the present.  The VA physician who reviewed the claims folder in January 2005 also found that the Veteran had excellent and timely care for his left eye hemorrhage and there was no evidence a delay in treatment had any part in the Veteran's loss of vision in the left eye.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (noting "that evidence of a physician's oral statement related through another physician's written statement can provide a 'plausible basis' for the Board to rely upon in denying a claim." (citing Flynn v. Brown, 6 Vet. App. 500, 503-504 (1994))).

There is also no evidence of lack of skill, carelessness, negligence, error in judgment, or an unforeseen event on the part of VA.  The Veteran's loss of vision was described by the VA physician in January 2005 as a typical permanent residual of his macular hemorrhage and laser therapy.  Although the Veteran reported that he was told by his UPMC doctor that he waited too long to come in for treatment, the January 2005 VA physician found that this represented a misunderstanding and lack of communication between the Veteran and his doctor.  See, e.g., Robinette v. Brown, 8 Vet. App. at 77 (holding "the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical evidence.'").

In sum, the competent medical evidence does not establish that the Veteran incurred any additional disability as a result of VA treatment in November 2001.  His current left eye loss of vision and scarring are the typical results of a macular hemorrhage and laser therapy, and both his UPMC and a VA physician did not indicate that there was any additional disability incurred as a result of VA treatment.  There is also no indication of fault on the part of VA, to include a delay in treatment or referral to the UPMC.  The Board has considered the statements of the Veteran alleging the incurrence of additional vision loss due to a delay in treatment or negligence, but as a layperson, he is not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  In any event, his opinion is clearly outweighed by the medical evidence of record.  The claim for compensation under 38 U.S.C.A. § 1151 is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the May 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the record contains a January 2005 VA medical opinion in response to the claim.

The Board also finds that VA has complied with the January 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand instruction to obtain records of treatment from the UPMC, the Veteran was contacted in a January 2010 letter and asked to submit a medical release for all his health care providers.  In response, the Veteran provided a release for records from the Pittsburgh VAMC, but did not sign a release to allow for VA to obtain records from the UPMC.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to obtain the UPMC records referenced by the Veteran and any failure to develop this claim rests with the Veteran himself.  

Additionally, in response to the January 2010 remand, a copy of a July 12, 2002 letter from the Veteran's private physician was added to the record along with complete records from the Pittsburgh VAMC dating from November 2011.  The case was then readjudicated in May 2011.  Although the RO did not explicitly address the provisions of 38 C.F.R. § 3.361 in the May 2011 SSOC, the conclusion that the Veteran did not incur permanent loss of vision in the left eye due to VA treatment was rendered under 38 U.S.C.A. § 1151 and by implication, the provisions of 38 C.F.R. § 3.361 were considered pursuant to the Board's remand.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has substantially complied with the VCAA's notification and assistance requirements.  







ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss of vision in the left eye, claimed as a residual of treatment at the Pittsburgh VAMC in November 2001, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


